Citation Nr: 1427808	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-48 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to an increased rating for a low back disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980.   

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

The Veteran contends that service connection is warranted for a right knee disability because he injured his right knee in service and has had chronic right knee problems since the in-service injury.  He asserts that he underwent right knee surgery in 1982.  The record does not show that the RO has undertaken all indicated development to obtain records pertaining to the surgery in 1982.  Therefore, further development to obtain those records and any other outstanding records pertinent to the claim is in order.

The record contains the Veteran's assertions of the onset of chronic right knee problems in service, medical evidence documenting pertinent complaints as early as 1984, and medical evidence of current right knee disability.  Therefore, the Board has also determined that the Veteran should be afforded a VA examination to determine the nature and etiology of his right knee disability.

With respect to the Veteran's low back disability, the Board notes that the Veteran was last afforded a VA examination to determine the current degree of severity of the disability in August 2009 and that no pertinent treatment records for the period since August 2010 have been obtained.  Therefore, the Board has determined that further development is also required before the Board decides this claim.

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  Undertake appropriate development to obtain all outstanding records pertinent to the Veteran's claims, to include records pertaining to the Veteran's knee surgery in approximately 1982 and VA treatment records for the period since August 2010.

2.  Then, afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of right knee disorders present during the period of the claim.  The claims file and any pertinent records in Virtual VA and VBMS that are not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each right knee disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.

For purposes of the opinion(s), the examiner should assume that the Veteran is a credible historian.

The rationale for the opinion(s) must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The Veteran also should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his service-connected low back disability.  The claims file and any pertinent records in Virtual VA and VBMS that are not contained in the claims file should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The AOJ should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should be requested to provide an opinion concerning the impact of the disability on the Veteran's ability to work.

The rationale for all opinions expressed must also be provided.  

4.  The AOJ should also undertake any other development it determines to be warranted.

4.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



